Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 2/18/22, is a CON of 16700740, filed on 12/2/19. 16700740 is a continuation of 15291417, filed 10/12/2016. 15291417 Claims Priority from Provisional Application 62240439, filed 10/12/2015. 

Status of Claims and Response to Restriction Requirement
Claims 1-17 are currently pending. 
Applicant’s election without traverse of invention I, claims 1-10; an antibody as the biologic drug; epinephrine as the vasoconstrictor; and lidocaine as the local anesthetic in the reply filed on 6/24/22 is acknowledged. The elected species and invention and encompassed by claims 1-10. The restriction is made final.
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/24/22.
Claims 1-10 were examined and are rejected.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the tumescent composition of claim 1, wherein said tumescent composition comprises an agent that reduces neuropathic pain or the risk of developing neuropathic pain”. However, an agent that reduces or reduces the risk of developing neuropathic pain is not expressly recited in claim 1, therefore there is insufficient antecedent basis for this limitation in the claim, and the claim is indefinite.
For the sake of providing compact prosecution, and in consideration of Applicants’ specification (para [0428]), this limitation was considered by the examiner to be met by lidocaine. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein, US 20120322783 A1 (publ. 12/20/2012, cited in the IDS), in view of Stephan et. al., WO 2010028288 A2, publ. 3/11/2010.
The claims are drawn to a tumescent composition comprising the elected biologic, an antibody, in a tumescent solution, wherein: (a) a tumescent concentration of the biologic drug is simultaneously: 1) below a threshold for local, subcutaneous tissue toxicity; a) above a threshold for positive local therapeutic effect, and 3) above a concentration safely achievable by IV, IM, or PO delivery, and (b) the tumescent solution comprises: (i) the elected vasoconstrictor, epinephrine; (ii) a pharmaceutical carrier; and (iii) the elected local anesthetic, lidocaine. 
Klein teaches a tumescent antibiotic solution which further comprises an anesthetic component and a vasoconstrictor component, suitable for subcutaneous delivery and for situations where establishment of an IV access is difficult or undesirable (title & abstract; para [0003]). Klein teaches there is a need for a device that can allow for direct percutaneous insertion of a cannula into subcutaneous tissue for localized delivery of medicaments such as local anesthetics or chemotherapeutic agents (para [0010]). Klein teaches the solution to comprise an antibiotic, an anesthetic, a vasoconstrictor, and a pharmaceutical carrier, wherein lidocaine is preferably the anesthetic, present at a concentration of 30-1500 mg/L solution; epinephrine is preferably the vasoconstrictor, present at a concentration of 0.2-1.5 mg/L (para [0029-0031], [0118], [0122]). The solution may also further comprise an anti-inflammatory agent (para [0033]). Klein teaches another embodiment wherein the solution also comprises a chemotherapy component (para [0050], [0114]), particularly for surgical use after tumor removal (para [0130]). Klein teaches tumescent delivery of anesthetic, antibiotic, vasoconstrictor, and other pharmaceutical agents can improve the outcome of surgical tumor removal, and the presence of the vasoconstrictor can reduce the risk of malignant cells entering the bloodstream; additionally, local delivery of a chemotherapy agent allows for higher localized doses of the drug than would be tolerated by systemic delivery, with fewer side effects (para [0131]). Specific examples of chemotherapy drugs for incorporation into the tumescent solution include Herceptin (para [0131]). Klein teaches a specific embodiment of the solution being used during mastectomy or lumpectomy (para [0144-0145], [0147]). Klein teaches the solution to have significantly reduced risk of toxicity (para [0121], [0148]), and to provide a similar therapeutic effect to continuous IV infusion, but without the difficulties and risks associated with IV infusion (para [0096]). Klein further teaches the tumescent solution to provide continuous systemic delivery of a drug that is preferable over oral delivery or intramuscular injection to achieve prolonged and relatively uniform blood concentrations of the drug (para [0096]). Klein teaches oral delivery of a drug can result in systemic levels of the drug high enough to cause significant side effects, while intramuscular injection of a drug can result in varying concentration levels of the drug (para [0027-0028]). 
Klein teaches a chemotherapy drug such as Herceptin can be incorporated into the tumescent solution, however, this agent is not exemplified.
Stephan teaches Herceptin, also known as trastuzumab, is used as a monoclonal antibody drug for treating patients with HER2-overexpressing breast cancer; HER2 is also known as CD340, and Herceptin binds to domain IV of the extracellular segment of HER2, or CD340 (para [00115]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the claimed tumescent composition comprising the monoclonal antibody drug, Herceptin, in a tumescent solution, wherein the solution further comprises lidocaine, epinephrine, and a pharmaceutical carrier, and the composition is applicable for subcutaneous delivery, in consideration of Klein and Stephan. Klein teaches a tumescent composition comprising an antibiotic solution which further comprises an anesthetic component and a vasoconstrictor component, suitable for subcutaneous delivery with epinephrine exemplified as a vasoconstrictor, and lidocaine exemplified as a local anesthetic. Klein further teaches additional active agents can be incorporated, including a chemotherapy drug such as Herceptin, and exemplifies local delivery of a tumescent composition comprising a chemotherapy drug to a breast cancer patient. Furthermore, Stephan teaches Herceptin as a monoclonal antibody drug used to treat a subset of breast cancer patients having overexpression of HER2, also known as CD340. Thus, because Klein exemplifies a tumescent solution composition comprising a chemotherapy drug for local delivery to a breast cancer patient, and Herceptin is included as an example of a chemotherapy drug, it would have been prima facie obvious to have incorporated Herceptin into the tumescent solution which also comprises lidocaine in a concentration range taught by Klein that overlaps with the range recited in instant claim 6, and epinephrine in a concentration range that is recited by instant claim 9, for the advantages of the tumescent composition taught by Klein, and have had a reasonable expectation of success. Regarding the limitation of instant claim 10, “wherein said tumescent composition comprises an agent that reduces neuropathic pain or the risk of developing neuropathic pain”, Applicants’ specification defines tumescent lidocaine as such an agent (para [0428]); as Klein teaches the tumescent composition to comprise lidocaine, the limitation of instant claim 10 is met. 
Regarding the limitation of “a tumescent concentration” of the elected biologic drug, an antibody, the instant claims do not recite an explicit concentration (numeric or dosage) range that meets this limitation. Klein teaches the composition to provide tumescent drug delivery, which is a highly localized and sustained dosage of the active drug to the delivery site, as well as that local delivery of a chemotherapy agent allows for higher localized doses of the drug than would be tolerated by systemic delivery, with fewer side effects. Klein further teaches an effective amount to include a dose in which any toxic or detrimental effects are outweighed by the therapeutic benefits (para [0195]), and that tumescent delivery has improved benefits and safety compared to intravenous, intramuscular, or oral delivery (para [0096]). Therefore, it would have been prima facie obvious, in view of Klein and Stephan, to have incorporated herceptin into the tumescent composition at a tumescent concentration that is highly localized and sustained, and has improved benefits and safety compared to IV, IM, and PO delivery. Furthermore, it would have been prima facie obvious that this concentration of biologic agent, herceptin, as taught by Klein would have met the claim limitations of simultaneously: below a threshold for local, subcutaneous tissue toxicity; above a threshold for positive local therapeutic effect; and above a concentration safely achievable by IV, IM, or PO delivery, in the absence of evidence to the contrary. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 17675506 in view of Stephan et. al., WO 2010028288 A2, publ. 3/11/2010. The instant claims are drawn to a tumescent composition comprising the elected biologic, an antibody, in a tumescent solution, wherein: (a) a tumescent concentration of the biologic drug is simultaneously: 1) below a threshold for local, subcutaneous tissue toxicity; a) above a threshold for positive local therapeutic effect, and 3) above a concentration safely achievable by IV, IM, or PO delivery, and (b) the tumescent solution comprises: (i) the elected vasoconstrictor, epinephrine; (ii) a pharmaceutical carrier; and (iii) the elected local anesthetic, lidocaine. The claims of appl ‘506 are drawn to a tumescent composition comprising a chemotherapy agent in a tumescent solution, wherein: (a) a tumescent concentration of the chemotherapy drug is simultaneously: 1) below a threshold for local, subcutaneous tissue toxicity; a) above a threshold for positive local therapeutic effect, and 3) above a concentration safely achievable by IV, IM, or PO delivery, and (b) the tumescent solution comprises: (i) a vasoconstrictor; (ii) a pharmaceutical carrier; and (iii) a local anesthetic. Claim 3 of appl. ‘506 recites Herceptin as a chemotherapy drug for the tumescent composition; claim 4 of appl. ‘506 recites lidocaine as the anesthetic; claim 7 of appl. ‘506 recites epinephrine as the vasoconstrictor. Copending claim 5 recites lidocaine at a concentration of 100-1500 mg/L of solution, identical to instant claim 6; and copending claim 8 recites epinephrine at a concentration of 0.2-1.5 mg/L of solution, identical to instant claim 9. Both sets of claims recite the composition to further comprise an anti-inflammatory agent (copending claim 6 & instant claim 7), as well as an agent that reduces neuropathic pain (copending claim 9 & instant claim 10). While the copending claims don’t explicitly recite a biologic drug or a monoclonal antibody drug as recited by the instant claims, the  copending claims do recite the drug herceptin, which is a monoclonal antibody drug that binds to CD340 and is used to treat HER2 overexpressing breast cancer, as taught by Stephan (para [00115]). Therefore, the instant and copending claims both encompass a tumescent composition comprising the monoclonal antibody drug, Herceptin, in a tumescent solution, wherein: (a) a tumescent concentration of the biologic drug is simultaneously: 1) below a threshold for local, subcutaneous tissue toxicity; a) above a threshold for positive local therapeutic effect, and 3) above a concentration safely achievable by IV, IM, or PO delivery, and (b) the tumescent solution comprises: (i) a vasoconstrictor, epinephrine; (ii) a pharmaceutical carrier; and (iii) a local anesthetic, lidocaine. The instant and copending claims are thus not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.


Claim Objection
Claim 9 is objected to because of the following informalities:  the claim doesn’t end with a period.  Appropriate correction is required.

Information Disclosure Statement
The IDS filed on 2/18/22 has been considered. 


Conclusion
Claims 1-10 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627